Citation Nr: 1505876	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to a compensable evaluation for a service-connected right foot scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to July 2001, from January 2003 to September 2003, and from June 2006 to June 2007.  The Veteran also served in the United States Marine Corp Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision.

The Board notes that the May 2012 statement of the case (SOC) also included the issue of entitlement to service connection for upper respiratory infections associated with an undiagnosed illness.  However, as the Veteran did not appeal this issue, this issue is currently not before the Board. 

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ) in Detroit, Michigan, in November 2014.  A transcript of this hearing has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

The issues of entitlement to a compensable evaluation for a service-connected right foot scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Arthritis of the low back is not shown by the evidence of record to have manifested within 1 year of discharge from service, nor is a back disability shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service.

2.  Arthritis of the bilateral shoulders is not shown by the evidence of record to have manifested within 1 year of discharge from service, nor is a bilateral shoulder disability shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by active service, and arthritis may not be presumed to have been caused by service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).

2.  A bilateral shoulder disorder was not incurred in or aggravated by active service, and arthritis may not be presumed to have been caused by service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)
	
With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters from October 2009 and October 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations for his low back and bilateral shoulder condition claims in November 2010.  The examiner reviewed the claims files, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this examination report and accompanying opinion to be thorough, complete, and sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the issues of arthritis.  

With respect to claims for service connection for symptoms due to an undiagnosed illness resulting from service in the Persian Gulf region during the Persian Gulf War, such claims are governed by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 . A Veteran must present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317 ; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a) (2013); 76 Fed. Reg. 81834 (Dec. 29, 2011); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a) (2014).  "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. 3.317(a)(2) (2013); Neumann, supra.  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id. 

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317. 

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.


1.  Entitlement to service connection for a low back disorder.

The Veteran testified at the November 2014 hearing that he developed back pain in 2006 while serving in Iraq.  He asserted that consistent jumping he had to do while training in the Reserve to prepare for his deployment contributed to his back problems.  

A review of the available service treatment records reveals that the Veteran complained of back pain in a May 2007 Post-Deployment Health Assessment following a September 2006 to May 2007 period of active duty deployment in Iraq.

Post service, the Veteran underwent a VA examination in November 2010, at which he was diagnosed with diffuse disc bulge at L4-L5 without central canal stenosis or neuroforaminal narrowing and small central disc protrusion at S1 without central canal stenosis or neuroforaminal narrowing.  The examiner determined that this condition is not caused or a result of active military service.  The examiner noted that there is only documentation on the post-deployment physical of back pain.  There is no documentation in the service treatment records of ongoing treatment for back pain.  The diagnosis of this condition was not established until November 22, 2009, which was about 18 months after active duty military service.  In this period since active duty service, the Veteran has worked as a plumber and also as a trainer with the Department of Defense.  As a plumber the Veteran would have had to do bending and lifting, which could have resulted in his current back condition.  In his current position, he is required to stand for long periods of time, which most likely did not cause his current condition but would cause aggravation of the condition.  The examiner noted that there is no documentation in the service treatment records or any private medical evidence that indicated the Veteran sustained an injury to his lumbar spine.  The Veteran did not require treatment for a lumbar spine condition until November 2009.

The Board notes that the Veteran testified at the November 2014 hearing that he had sought private treatment when he was approximately 28 years old for his back complaints.  However, he did not submit any documentation of this treatment or provide information that would allow VA to obtain these records.   
As an initial matter, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated arthritis of the low back to a compensable degree within one year of discharge from any period of active duty.  As such, service connection for arthritis cannot be granted on a presumptive basis under 38 C.F.R. § 3.307.

With regard to granting service connection on a presumptive basis under 38 C.F.R. § 3.317, the Board acknowledges that the Veteran served in Iraq during the requisite time period and is, therefore, considered a Persian Gulf War Veteran.  However, it is clear from the November 2010 VA examination report that the Veteran has a diagnosed low back disorder.  Therefore, service connection for low back symptoms as due to an undiagnosed illness cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2014).  Currently, there is no medical evidence of record relating a current diagnosis of a low back disability to service.  Moreover, the only medical opinion of record on the matter is the November 2010 VA opinion, which specifically did not link the Veteran's current low back disability to his service.  

The Board notes the Veteran's assertions that he has a current low back disability due to his military service.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

While the Board has considered the Veteran's lay assertions, the Board ultimately finds that the opinion of the VA examiner is more probative.  That person has training, expertise, education, and experience that the Veteran is not shown to have.

By contrast, the medical professional who provided the November 2010 VA opinion reviewed the Veteran's pertinent medical records, considered the Veteran's assertions, examined the Veteran, and offered opinions with supporting explanations as to why, in her medical judgment, the Veteran's low back condition is not related to service.  As such, the Board places the most significant weight on the November 2010 VA medical opinion, which finds against service connection.

To the extent that the Veteran's statements may be taken as an argument in favor of continuity of symptomatology with regard to his back, the Board notes that the Veteran has not been diagnosed as having arthritis or any other chronic disorder in his back.  As such, the provisions of 38 C.F.R. § 3.303(b) are not applicable.  

Therefore, as the most probative evidence of record does not reflect that the Veteran developed a low back disability as a result of his service; the Veteran has not been diagnosed as having arthritis; and the most probative evidence shows that there is no link between a post-service diagnosis of a low back disability to service, service connection cannot be granted.  

As the preponderance of the evidence is against the claim for service connection for a low back disorder, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

2.  Entitlement to service connection for a bilateral shoulder condition.

The Veteran asserts that he developed a bilateral shoulder disability as a result of picking up a heavy pack during service on a regular basis and that shoulder pain developed while he was on active duty.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of a right shoulder disability.

In November 2010, the Veteran underwent a VA examination, at which the examiner noted radiographically, anatomically, and physiologically normal shoulders.  There was insufficient evidence to warrant an acute or chronic diagnosis of a bilateral shoulder condition or its residuals.  The examiner noted that there was no documentation in the service treatments records of ongoing treatment of a chronic or acute bilateral shoulder condition.  There was no documentation of treatment of an acute or chronic shoulder condition after active duty service.  There was no pathology found on examination.  The examiner noted that the pain the Veteran has in his shoulders after doing activities that require placing his arms above his head, such as lifting weights, is a normal physiological response to an  increased use of a particular muscle and or joint. 

The Veteran testified at the November 2014 hearing that he had sought private treatment when he was approximately 28 years old for his shoulder complaints and was told that the only way to fix his problem was to undergo surgery, which was not recommended at the time because of his age.  However, he did not submit any documentation of this treatment or provide information that would allow VA to obtain these records.  

As an initial matter, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated arthritis of either shoulder to a compensable degree within one year of discharge from active duty.  As such, service connection for arthritis cannot be granted on a presumptive basis under 38 C.F.R. § 3.307.

With regard to granting service connection on a presumptive basis under 38 C.F.R. § 3.317, the Board acknowledges that the claims file does not contain a current diagnosis of a disability of either shoulder.  However, the November 2010 VA examiner clearly indicated that the pain the Veteran has in his shoulders after doing activities that require placing his arms above his head, such as lifting weights, is a normal physiological response to an increased use of a particular muscle and or joint.  Therefore, while the Veteran was not diagnosed with a shoulder disability, it is clear from the evidence of record that his complaints of pain have been accounted for as a normal physiological response.  To the extent that the Veteran disagrees and believes that the pain he feels in his shoulders is not a normal physiological response, the Board finds that the opinion of the VA examiner, who is a medical professional, is more probative than the Veteran's lay assertions.  The VA examiner has experience, training, education, and expertise that the Veteran is not shown to have.  That opinion, then, is afforded more probative weight than the Veteran's.  Therefore, service connection for bilateral shoulder symptoms as due to an undiagnosed illness cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2014).  Currently, there is no medical evidence of record relating a current diagnosis of a shoulder disability to service.  Moreover, the only medical opinion of record on the matter is the November 2010 VA opinion, which specifically did not link a current disability of either shoulder to service.  

The Board notes the Veteran's assertions that he has a current bilateral shoulder disability due to his military service.  However, for the same reasons stated above, the Board finds that the opinion of the VA examiner is more probative with regard to whether there is a diagnosed shoulder disability due to disease or injury (underlying pathology).  

The medical professional who provided the November 2010 VA opinion reviewed the Veteran's pertinent medical records, considered the Veteran's assertions, examined the Veteran, and offered opinions with supporting explanations as to why, in her medical judgment, the Veteran does not have a current bilateral shoulder disability related to service.  As such, the Board places the most significant weight on the November 2010 VA medical opinion, which finds against service connection.

There is no competent evidence that the Veteran has arthritis of either shoulder.  Therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply. 

As such, as the most probative evidence of record does not reflect that the Veteran developed a bilateral shoulder disability as a result of his service, and the Veteran does not have arthritis in either shoulder.  As such, service connection cannot be granted.  

As the preponderance of the evidence is against the claim for service connection for a bilateral shoulder disorder, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a bilateral shoulder disorder is denied.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim for an increased rating for service-connected right foot scar.

Specifically, the Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The Board notes that the Veteran underwent a VA examination in November 2010, at which his scar was noted as asymptomatic.  It was specifically noted that the Veteran reported no pain relating to this scar.  However, more recently, the Veteran reported at the November 2014 hearing that his scar was now painful.

Therefore, as it appears that the Veteran is asserting that his service-connected right foot scar has increased in severity since his most recent VA examination, the Board finds that the Veteran should be provided a new VA examination in order to determine the current severity and manifestations of his service-connected right foot scar.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected right foot scar.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should provide the underlying reasons for any opinions provided.

2. Then, readjudicate the claim.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


